           Case 1:20-cv-01186-UNA Document 4 Filed 05/27/20 Page 1 of 2                      FILED
                                                                                                    5/27/2020
                                                                                        Clerk, U.S. District & Bankruptcy
                                                                                        Court for the District of Columbia
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


DAVID DURAN,

              Plaintiff,

      v.                                               Civil Action No. 1:20-cv-01186 (UNA)

DONALD TRUMP, et al.,

              Defendants.


                                   MEMORANDUM OPINION

       This matter is before the Court on review of this pro se Plaintiff’s Complaint, ECF No. 1,

and application to proceed in forma pauperis, ECF No. 2. Although pro se litigants are held to

less stringent standards than those applied to formal pleadings drafted by lawyers, see Haines v.

Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must comply with the Federal Rules of

Civil Procedure, Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). A complaint must

contain “(1) a short and plain statement of the grounds upon which the court’s jurisdiction

depends, . . . (2) a short and plain statement of the claim showing that the pleader is entitled to

relief, and (3) a demand for judgment for the relief the pleader seeks.” Fed. R. Civ. P. 8(a). The

Rule’s purpose is “to ‘give the defendant fair notice of twhat the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)).

       This Complaint fails to meet Rule 8(a)’s minimal pleading standard. Rather than

articulating a legal claim, the pleading reads as Plaintiff’s musings about the economy, the

criminal justice system, and the impact of COVID-19, among other topics. It neither states the
                                                  1
           Case 1:20-cv-01186-UNA Document 4 Filed 05/27/20 Page 2 of 2



basis for this Court’s jurisdiction nor includes a short and plain statement showing that the

plaintiff is entitled to the relief he demands.

        The Court will grant the plaintiff’s application to proceed in forma pauperis and will

dismiss the Complaint and this civil action without prejudice. An Order will be issued

contemporaneously with this Memorandum Opinion.



DATE: May 27, 2020
                                                             CARL J. NICHOLS
                                                             United States District Judge




                                                  2
